DETAILED ACTION
This office action is in response to the amendments filed on June 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on June 28, 2021, responding to the action mailed 3/31/2021, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3-4 and 6-11 are currently pending in this application. Claims 2 and 5 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 5/3/2019. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1, 3-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 3-4 and 6-11 have been fully considered and are persuasive. The rejection of claims 1, 3-4 and 6-11 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendment, the claimed invention of claim 1 requires a memory device, comprising a substrate, one or more adjacent memory cells on the substrate, a memory cell including a first dielectric layer on the substrate, a floating gate layer on the first dielectric layer, a second dielectric layer on the floating gate layer, a control gate layer on the second dielectric layer, and a first mask layer on the control gate layer, wherein the control gate layer has a first portion and a second portion on the first portion; a silicide layer in the control gate layer and covering at least a sidewall of the second portion of the control gate layer, wherein, in a direction parallel to a surface of the substrate, the silicide layer has a size that is smaller than a size of the first portion of the control gate layer or a size of the floating gate layer, a third dielectric layer on the substrate and covering sidewall surfaces of the memory cell, wherein the third dielectric layer is conformally formed on and completely covers the sidewall surfaces of the memory cell and sidewalls of the silicide layer and has an extrusion directly sandwiched between the control gate layer and the first mask layer on the sidewall surfaces of the memory cell, and the extrusion is directly abutting a sidewall of the silicide layer, a bottom surface of the first mask layer, and a top surface of the first portion of the control gate, a fourth dielectric layer on the substrate, the third dielectric layer, and on the memory cell, the fourth dielectric layer having a top surface higher than a top surface of the memory cell, -2-Attorney Docket No. 00158.0197.01USApplication No. 16 402,557wherein the fourth dielectric layer contains an opening exposing a portion of the substrate between adjacent memory cells of the one or more memory cells, a top surface of the first mask layer, a portion of the third dielectric layer on a sidewall of the memory cell, and the third dielectric layer is used as an etching stop layer to form the opening in the fourth dielectric layer, a lightly-doped region in the 
The combination of Hu (US 6,482,699) in view of Kawai (US 6,228,712) and in further view of Yang (US 6,908,806) show most aspects of the present invention. However, the combination of references do not show features of wherein the lightly-doped region has two edges, each aligned with a corresponding sidewall surface of the memory cell, the heavily-doped region has two edges, each aligned with a corresponding sidewall surface of a portion of the third dielectric layer on the sidewall surface of the memory cell, and the lightly-doped region and the heavily-doped region have a same depth in the substrate.
Furthermore, Ozawa (US 2005/0145925), Kim (US 2012/0146125) and Yaegashi (US 2011/0220982) teach subject matter that is similar to the present application. However those references, alone or in combination, do not show features of a lightly-doped region and a heavily-doped region in the substrate at the both sides of the memory cell, wherein: the lightly-doped region has two edges, each aligned with a corresponding sidewall surface of the memory cell, the heavily-doped region has two edges, each aligned with a corresponding sidewall surface of a portion of the third dielectric layer on the sidewall surface of the memory cell, and the lightly-doped region and the heavily-doped region have a same depth in the substrate.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1;  features of wherein the lightly-doped region has two edges, each aligned with a corresponding sidewall surface of the memory cell, the heavily-doped region has two edges, each aligned with a corresponding sidewall surface of a portion of the third dielectric layer on the sidewall surface of the memory cell, and the lightly-doped region and the heavily-doped region have a same depth in the substrate.
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814